 

 

 

 

ee:

19
20
21

22

case 2: 21- cv-00709 Document 1- 2 Filed 05/28/21 Page 1 of 7

Insurance Commissioner

Me, a ACCEPTED SOP
Bei Ey re FS APR 30 2024

yo TBA, aM tet be . ate : . L
oe ° cot : ‘ : ‘
ee _ TIME: by
: oy Soo. : :
' 7 ae
‘

\

. SUPERIOR COURT OF WASHINGTON:
FOR SNOHOMISH COUNTY

ALPINE FORWARDERS, INC., Washington NO. 21-2-01760-31

corporation, :
Plaintiff, COMPLAINT
V.

HARTFORD FIRE INSURANCE CO., a
foreign corporation, and its operational
entities issuing Bond No. 52BSBGS2405,

Defendant.

 

 

 

 

Alpine Rorwardérs, in Inc. alleges as follows:
1. INTRODUCTION

1.1. This. action arises out of Defendant’s failure to timely renew a surety

bond that Plaintiff relied on in conducting its business as a freight forwarder for

United States’ military personnel. Defendant’s negligence and breach of contract

resulted in Plaintiff being suspended from performing its contracted work and caused

Plaintiff to suffer significant lost profits.

COMPLAINT Co at] ~ PNW ConstrucrTIon LAW

ty a 3213 W. Wheeler Street, Suite 516
bo yf - Seattle, WA 98199
: 206.887.9596

“** www.pnweonstructionlaw.com

“t : ; : weet
wet \ . , : ; Let rh

 

SR. wtery
 

10

41
“12

L213

15

16

 

18

19

20

21

22

 

 

17

 

 

Case 2:21-cv-00709 Document 1-2 Filed 05/28/21 Page 2 of 7

wok
i.
a

2. PARTIES, JURISDICTION, AND VENUE .

(2.1 Plaintiff Alpine , Forwarders, Inc. is a Washington corporation
headquartered: in ‘Snohomish County, Washington. Alpine Forwarders contracts
through the U.S. Department of Defense to provide freight-forwarding services for US,
military personnel.

2.2

Defendant Hartford Fire Insurance Co. is a foreign corporation

authorized to conduct business in Washington and issue surety bonds on behalf of

service providers like Plaintiff performing work for Defense Department employees.

2.3. This Court has jurisdiction over the subject matter and parties to this

action, which is appropriately venued in Snohomish County.
3. BACKGROUND
3.1 Plaintiff had previously purchased from Defendant the surety bond
required by the Defense Department’s Surface Deployment and_ Distribution

Command for performing freight forwarding services for its U.S. military personnel

(the SDDC Bond).

3.2 Defendant was tasked with renewing Plaintiff's SDDC Bond by April 15,
2018.

3.3 Defendant failed to renew the SDDC Bond, directly causing Plaintiff to be

suspended from performing freight-forwarding contracts secured by Plaintiff between

May 4 and May 17, 2018.

COMPLAINT -2 PNW CONSTRUCTION LAW
ft 3213 W. Wheeler Street, Suite 516
Seattle, WA 98199
206.887.9596

www.pnwconstructionlaw.com

te '

. a,

 
 

10

11
12
13
14
15
16
17
18
19
20

21

22

 

 

 

Case 2:21-cv-00709 Document 1-2 Filed 05/28/21 Page 3 of 7

3.4 Plaintiff's business is seasonal. Plaintiff lost significant profits as a result

of Defendant’s failure to renew the SDDC Bond and the two weeks’ suspension it

‘|| caused Plaintiff.

4. NEGLIGENCE

4.1 Each of the above allegations are repeated and adopted here.

4.2 In agreeing to furnish Plaintiff with the SDDC Bond, Defendant was
obligated to exercise ordinary care in, among other things, ensuring Plaintiff obtained
the benefits of the SDDC Bond.

43 Defendant’s agreement to issue the SDDC Bond required Defendant to
procure the SDDC Bond for Plaintiff through the Defense Personal Property System (the
DPS). Defendant acted negligently in failing to complete all steps within the DPS
necessary for renewing the SDDC Bond.

44 Asa direct and proximate result of Defendant’s negligence, Plaintiff was
suspended from performing its freight-forwarding services and lost profits on this

contract work in an amount to be proven at trial.

5. BREACH OF CONTRACT

5.1 Each of the above allegations are repeated and adopted here.
5.2. Defendant undertook a contractual duty to procure the SDDC Bond for
Plaintiff through the DPS and breached this duty in failing to complete the necessary

steps for doing so. .

COMPLAINT n, -3° | PNW ConNsTRUCTION LAW
; i , . 3213 W. Wheeler Street, Suite 516
Seattle, WA 98199
206.887.9596

www.pnweonstructioniaw.com

 
 

 

‘10

12

13
14
15
16
17
18
19
20
21

22

 

 

 

Case 2:21-cv-00709 Document 1-2 Filed 05/28/21 Page 4 of 7

i

5.3 As a direct and proximate result of Defendant’s breach of contract,

Plaintiff was suspended from ‘performing its freight-forwarding services and lost

7 profits on this contract work in an amount to be proven at trial.

f
REQUESTED RELIEF

WHEREFORE, Alpine Forwarders, Inc. asks the Court for Judgment:

1, Entered against Hartford Fire Insurance and its bond no. 52BSBGS2405,

jointly and severally, in an amount to be proven at trial.

2. Awarding Alpine Forwarders its costs and attorney fees.

3. Awarding such other relief as the Court deems appropriate.

DATED: April 15, 2021.

PNW CoNSTRUCTION LAW

; By: s/Tymon Berger
Tymon Berger, WSBA No. 39979
tymon@pnwconstructionlaw.com

Attorney for Alpine Forwarders, Inc.

COMPLAINT 5 4 PNW ConstTRUCTION LAW
, ! : 3213 W. Wheeler Street, Suite 516
Seattle, WA 98199
206.887.9596

_ Www.pnweonstructionlaw.com

ef. . wot \
+ me . , *

 
CaseQaatey-odrcotridocusienta-2y Fifedios/2sfentiPayess of 7

©. CT Corporation

Service of Process
Transmittal
05/11/2021

CT Log Number 539536428

TO: Michael Johnson, Legal Assistant

The Hartford

1 Hartford Plz, HO-1-09
Hartford, CT 06155-0001

RE: Process Served in Washington

FOR: Hartford Fire Insurance Company (Domestic State: CT)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :

APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

ALPINE FORWARDERS, INC., ETC., PLTF. vs. HARTFORD FIRE INSURANCE CO., ETC.,
DFT.

Name discrepancy noted.

Attachment(s), Summons, Complaint

Snohomish County Superior Court, WA
Case # 2120176031

Insurance Litigation

CT Corporation System, Olympia, WA

By Certified Mail on 05/11/2021 postmarked on 05/06/2021
Washington

Within 40 days after service, exclusive of the day of service (Document(s) may
contain additional answer dates)

Tymon Berger

PNW CONSTRUCTION LAW

3213W. Wheeler Street, Suite 516
Seattle, WA 98199

206-887-9596

CT has retained the current log, Retain Date: 05/11/2021, Expected Purge Date:
05/16/2021

Image SOP

Email Notification, Michael Johnson MICHAEL. JOHNSON@THEHARTFORD.COM
Email Notification, Fiona Rosenberg Fiona.Rosenberg@thehartford.com

C T Corporation System

711 Capitol Way S

Suite 204
Olympia, WA 98501

800-448-5350
MajorAccountTeam1 @wolterskluwer.com

Page 1 of 2/ EM
Case 2:21-cv-00709 Document 1-2 Filed 05/28/21 Page 6 of 7

=) CT Corporation Service of Process
Transmittal
05/11/2021
CT Log Number 539536428

TO: Michael Johnson, Legal Assistant
The Hartford
1 Hartford Plz, HO-1-09
Hartford, CT 06155-0001

RE: Process Served in Washington

FOR: Hartford Fire Insurance Company (Domestic State: CT)

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.

Page 2 of 2/ EM
‘Case 2:21-cv-00709 Document i-2 Filed 05/28/21

s

MIKE KREIDLER °

STATE INSURANCE COMMISSIONER

‘ STATE OF WASHINGTON

 

OFFICE OF
INSURANCE COMMISSIONER —

Page 7 of 7

*  Www.insurance.wa.gov

. Certificate number 22412 is being issued to certify that the Insurance Commissioner of the State of Washington (OlC) has
ACCEPTED service of process in the matter below.

Date Service of Process Accepted:

Certificate Issued:
Issued By;

Certificate Type: ‘

Certified Mailing Number: .

’ Service Requested Upon:

f

04/30/2021
"05/06/2021

Nathan Kinder YY

First Attempt
70200640000077081334
HARTFORD FIRE INSURANCE COMPANY

CT CORPORATION SYSTEM
711 CAPITOL WAY S SUITE 204
OLYMPIA, WA 98501 US

Authorized in Washington: ~ Yes

TYMON BERGER

PNW CONSTRUCTION LAW

3213 W. WHEELER ST., SUITE 516
SEATTLE, WA 98199 US

206-887-9596
TYMON@PNWCONSTRUCTIONLAW.COM

Attorney Details:

Case Number: 21-2-01760-31 .
Plaintiff: ALPINE FORWARDERS, INC., a Washington corporation,
Defendant: HARTFORD FIRE INSURANCE CO., a foreign corporation, and its operation entities issuing
- Bond No. 52BSBGS2405,
_ Documents: SUMMONS (40 DAYS)
_ COMPLAINT

TYMON BERGER
HARTFORD FIRE INSURANCE COMPANY

Copies Sent To:

\

Mailing Address: P.O. Box 40255 Olympia, WA 98504-0255
Phone: (360)725-7009 Email: SOP@oic.wa.gov
